Citation Nr: 0702153	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability (other than a skin disease of the feet).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969, and from August 1978 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a bilateral foot disability.  
The RO issued a notice of the decision in October 2002, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
June 2003.  Subsequently, in August 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in September 
2003, the veteran timely filed a substantive appeal.  In 
December 2003, the RO provided a Supplemental Statement of 
the Case (SSOC).

The veteran did not request a hearing on this matter.  On 
appeal in January 2005, the Board remanded the case for 
additional development, to include supplying proper Veterans 
Claims Assistance Act (VCAA) notice, gathering private and VA 
medical records pertaining to the bilateral foot disability 
and providing a VA examination to determine the nature and 
etiology of any foot disability that may be present.  The RO 
thereafter provided another SSOC in December 2005.      

On appeal again in March 2006, the Board remanded the case 
for further development, to include providing complete VCAA 
notice and issuing an appropriate SSOC with respect to the 
issue of service connection for the instant issue on appeal.  
The RO offered an SSOC in September 2006.   

In the instant case, the Board finds that the RO complied 
with the March 2006 Remand directive, and therefore it may 
proceed with its review of the instant appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

The Board comments that the veteran appears to have raised an 
increased rating claim with respect to his service connected 
bilateral dermatophytosis with tinea corporis and tinea 
pedis.  In his December 2005 Statement in Support of Claim, 
the veteran conveyed his belief that the July 2005 VA 
examination to which he submitted was inadequate because the 
examiner allegedly failed to account for the percentage of 
the veteran's body that his service connected dermatophytosis 
with tinea corporis covers.  He indicated that this 
disability covers both feet and in between the toes, in 
addition to causing cracking and bleeding.  The veteran also 
conveyed that he must wear open-toed shoes, and he further 
claimed that his bilateral foot disability impacts his 
employment.  The Board refers this matter to the RO, who 
should clarify whether the veteran wishes to pursue such an 
increased rating claim and, if so, adjudicate the matter 
accordingly.     


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran currently does not have a diagnosis of a 
bilateral foot disability (other than a skin disease of 
the feet for which he is service connected), and the 
medical evidence of record does not establish a causal 
link between the claimed bilateral foot disability (other 
than the skin disorder) and active service.


CONCLUSION OF LAW

Service connection for a bilateral foot disability (other 
than a skin disease of the feet) is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim and informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.  It also specifically asked 
the veteran to provide VA with any other supporting evidence 
or information in his possession.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2002 RO decision that is the subject of this appeal 
in its March 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the September 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a July 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The examination specifically ruled out a current diagnosis of 
a disability of either foot other than the already service-
connected skin disease of the feet.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).


b. Standard of Proof
 38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's August 1978 Report of Medical Examination 
contains a normal clinical assessment of the feet, and the 
accompanying Report of Medical History discloses no 
subjective complaints of foot trouble.  The March 1984 Report 
of Medical Examination discloses the same, as do the October 
1989 Reports of Medical Examination and Medical History.       

A July 1994 Chronological Record of Medical Care indicates 
that the veteran had been involved in a motor vehicle 
accident on July 25, while on active duty, and he complained 
of left leg pain at that time.  Subsequently, in August 1994, 
the veteran was seen for a follow-up, and the record from 
this date indicates that his left foot had swelled up on 
August 6.  At this time, he also stated that his left leg 
felt numb, and he reported having pain and discomfort.  The 
clinician noted that the veteran had increased foot 
paresthesias over the weekend, but that it had been resolved.  
He directed the veteran to refrain from running, jumping, 
marching or prolonged standing for two weeks.  There are no 
other follow-up service medical records (SMRs) addressing 
this issue.     

The veteran's December 1996 Report of Medical Examination for 
Retirement (from service) discloses a normal clinical 
evaluation of his feet.  The accompanying Report of Medical 
History discloses that the veteran answered (both 
affirmatively and negatively) that he had had foot trouble.  
He explained that he had received treatment for foot problems 
at Ft. Benning and that his left foot had swelled up with the 
left leg becoming numb on August 8, 1994.  No other service 
medical records pertain to foot disabilities.         

In his June 2003 NOD, the veteran indicated that the alleged 
trauma giving rise to his bilateral foot disability occurred 
during service on August 8, 1994.  He further conveyed that 
he experienced pain in both lower extremities throughout his 
active service.   

In his September 2003 substantive appeal, the veteran stated 
that he had treated his disabilities with over-the-counter 
medications and that his feet crack and bleed, especially 
between the toes.  

A December 2002 VA medical report notes that the veteran had 
dermatophytosis of the feet since 1968 (as noted above, 
service connection is in effect for a skin disease of the 
feet) but this report contains no other diagnosis of a foot 
disability.  

An October 2003 VA medical report likewise indicates that the 
veteran had foot fungus, but does not indicate any other 
diagnosis of a foot disability.  The veteran was also 
diagnosed with dermatophytosis with tinea corporsis and tinea 
pedis, as reflected in an October 2003 VA medical examination 
report.

Also, a May 2004 VA medical report contains a diagnosis of 
tinea foot, but no other foot disabilities.  This report does 
not reflect that the veteran complained of bilateral foot 
pain.    

In July 2005, the veteran submitted to a VA examination of 
the feet.  The examiner reviewed the claims file and noted 
that the veteran denied any other foot problems aside from 
athlete's foot.  A physical examination revealed unremarkable 
gait and toe walking.  The veteran exhibited some difficulty 
with balancing on heel walking, but was able to take a few 
steps.  The examiner diagnosed the veteran with athlete's 
foot and no other foot disability.  

In his December 2005 Statement in Support of Claim, the 
veteran reiterated that he incurred his foot disabilities 
during service, and in a February 2006 correspondence, the 
veteran indicated that his bilateral foot disabilities 
adversely affected his qualify of life, to include at home, 
recreationally and at work.  

b. Discussion
The Board determines that the evidence of record 
preponderates against the veteran's service connection claim 
for a bilateral foot disability (other than a skin disease of 
the feet).  Specifically, the record does not reflect any 
current diagnosis of a bilateral foot disability except for 
dermatophytosis of the feet, to include tinea corporsis and 
tinea pedis, also known as athlete's foot.  These disorders 
are in the nature of a skin disease for which the veteran is 
already service connected.  

The Board further comments that during the July 2005 VA 
examination, the veteran lodged no complaints about any other 
foot disability aside from his already service-connected 
athlete's foot, and he displayed an unremarkable gait and 
toe-walking.  Other post-service medical records likewise do 
not reflect a diagnosis of bilateral foot disorders.  

While the Board acknowledges the August 1994 SMR that 
discloses swelling of the veteran's left foot following an 
automobile accident, the medical examiner at that time 
reported that this symptom had resolved itself.  Other SMRs 
are negative of any treatment for or complaints of additional 
left foot injuries or any right foot disability or injury.  
Moreover, the medical evidence of record does not establish 
any causal link between the veteran's claimed bilateral foot 
disability (apart from the skin disease) and his active 
service.  In the absence of such evidence, the Board must 
deny the claim.


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a bilateral foot disability (other 
than a skin disease of the feet) is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


